Exhibit 8.1 SUBSIDIARIES OF MAGAL SECURITY SYSTEMS LTD. Below is a listing of Magal Security Systems Ltd.’s wholly-owned active subsidiaries: Subsidiary Name Country/State of Incorporation/Organization Nederlandse Technologie Investeringen B.V. (formerly: Magal B.V.) Netherlands Magal Sisteme S.R.L. Romania Senstar Andina S.A.S Colombia Senstar Inc. United States (Delaware) Senstar LATIN AMERICA, S.A. DE C.V Mexico Senstar Limited United Kingdom Senstar Corp. Canada Magal S3 España, S.L. Spain Senstar GmbH Germany Cyberseal Ltd. Israel Magal Tecnologia Em Seguranca Ltda Brazil
